18-2691
   Fang v. Wilkinson
                                                                                                                 BIA
                                                                                                             Lamb, IJ
                                                                                                         A073 552 824
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 19th day of February, two thousand twenty-one.

   PRESENT:
            ROSEMARY S. POOLER,
            ROBERT D. SACK,
            MICHAEL H. PARK,
                 Circuit Judges.
   _____________________________________

   XIN JING FANG,
            Petitioner,

                       v.                                                                  18-2691
                                                                                           NAC
   ROBERT M.WILKINSON, ACTING
   UNITED STATES ATTORNEY GENERAL, 1
            Respondent.
   _____________________________________

   FOR PETITIONER:                                  John Chang, Esq., New York, NY.

   FOR RESPONDENT:                                  Jeffrey Bossert Clark, Acting
                                                    Assistant Attorney General; Holly

   1
    Pursuant to Federal Rule of Appellate Procedure 43(c)((2), Robert M. Wilkinson is automatically substituted as
   Respondent.
                                M. Smith, Kohsei Ugumori, Senior
                                Litigation Counsel, Office of
                                Immigration Litigation, United
                                States Department of Justice,
                                Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xin Jing Fang, a native and citizen of the

People’s Republic of China, seeks review of an August 16,

2018, decision of the BIA affirming an August 22, 2017,

decision   of    an   Immigration    Judge     (“IJ”)   denying    Fang’s

untimely motion to reopen.          In re Xin Jing Fang, No. A 073

552 824 (B.I.A. Aug. 16, 2018), aff’g No. A 073 552 824

(Immig. Ct. N.Y. City Sept. 18, 2017).          We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We review the denial of a motion to reopen for abuse of

discretion      and   the   agency’s     determination      of    country

conditions for substantial evidence.            See Jian Hui Shao v.

Mukasey,   546    F.3d   138,   168-69   (2d    Cir.    2008).     It   is

undisputed that Fang’s 2014 motion to reopen was untimely

because she filed it more than 18 years after she accepted a
                              2
final order of voluntary departure in 1996.        See 8 U.S.C.

§ 1229a(c)(7)(C)(i) (setting 90-day deadline for motions to

reopen);    8 C.F.R.   §§ 1003.2(c)(2),   1003.23(b)(1)   (same).

While Fang argues for exceptions to this deadline based on

ineffective assistance of counsel and changed conditions in

China, we find no error in the BIA’s conclusion that she did

not satisfy either exception.

    Ineffective assistance of counsel may equitably toll the

time limitation on a motion to reopen if the movant has

exercised “due diligence” in pursuing the claim.     See Rashid

v. Mukasey, 533 F.3d 127, 130-31 (2d Cir. 2008).     The movant

“is required to exercise due diligence both before and after

[s]he has or should have discovered ineffective assistance of

counsel.”    Id. at 132.   “[T]here is no period of time which

. . . is per se unreasonable, and, therefore, disqualifies a

petitioner from equitable tolling–or, for that matter, any

period of time that is per se reasonable.”     Jian Hua Wang v.

BIA, 508 F.3d 710, 715 (2d Cir. 2007).

    The BIA did not abuse its discretion in concluding that

Fang failed to establish due diligence throughout the entire

18-year period she sought to toll.    See Ke Zhen Zhao v. U.S.


                                3
Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001) (“An abuse

of discretion may be found . . . where the Board’s decision

provides no rational explanation, inexplicably departs from

established policies, is devoid of any reasoning, or contains

only summary or conclusory statements; that is to say, where

the Board has acted in an arbitrary or capricious manner.”

(citations omitted)).         Fang claimed to have consulted at

least   ten   law   offices   from       1997   to    2014;   however,   she

submitted nothing to corroborate her statement that she had

these consultations, and she stated that the lawyers declined

to assist her but gave no detail about what information she

gave them or what was discussed.                     Given Fang’s minimal

evidence and detail and the length of time she sought to toll,

the   BIA   reasonably   determined        that      Fang   had   not   shown

diligence.     See Jian Hua Wang, 508 F.3d at 715 (observing

that reasonableness of delay must be assessed “under the

circumstances”).

      The time limitation for filing a motion to reopen does

not apply if reopening is sought to apply for asylum and the

motion “is based on changed country conditions arising in the

country of nationality or the country to which removal has


                                     4
been ordered, if such evidence is material and was not

available and would not have been discovered or presented at

the previous proceeding.”        8 U.S.C. § 1229a(c)(7)(C)(ii);

see also 8 C.F.R. §§ 1003.2(c)(3)(ii), 1003.23(b)(4).              The

agency did not err in finding that Fang failed to demonstrate

a   change   in   conditions   because   her   motion   and    country

conditions evidence cited only one incident in China—the 2014

demolition of a large, government-sponsored church.                “In

determining whether evidence accompanying a motion to reopen

demonstrates a material change in country conditions that

would justify reopening, [the agency] compare[s] the evidence

of country conditions submitted with the motion to those that

existed at the time of the merits hearing below.”             In re S-

Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).           Fang did not

submit any evidence of the conditions for Christians in China

at the time of her 1996 hearing before the IJ, and the BIA

reasonably concluded that the demolition of one church was

not sufficient to establish a change particularly where Fang

did not allege that she intended to attend a church of similar

size or prominence.      See id.; see also Jian Hui Shao, 546

F.3d at 157–58 (“[W]hen a petitioner bears the burden of


                                  5
proof, his failure to adduce evidence can itself constitute

the ‘substantial evidence’ necessary to support the agency’s

challenged decision.”).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                             6